Title: Thomas G. Watkins to Thomas Jefferson, 21 December 1817
From: Watkins, Thomas G.
To: Jefferson, Thomas


                    
                         
              Monday Decr 21 Glenmore
                    
                    T G Watkins expected to have had the pleasure of tendering his respects to Mr Jefferson with the inclosed letter in person and called at Monticello on a former visit to the neighbourhood. Since his return TGW. has to regret that it has been next to impracticable to leave his family—He, now, has the honor to beg that Mr Jefferson will accept, with the inclosed, the homage of his particular respects
                